Citation Nr: 0306131	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-25 146	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.

The issue currently on appeal was merged in August 2000 with 
92-1245.  Special monthly compensation was granted in a July 
2002 rating decision and as such, is no longer on appeal.  In 
September 2000, the Board remanded the issue of entitlement 
to service connection for a skin condition for further 
development and adjudication.  The matter is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran served in Vietnam between April 1968 and 
April 1969.

3.  There is no competent medical diagnosis of a skin 
condition that is causally or etiologically related to an 
injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.


CONCLUSIONS OF LAW

1. The veteran is presumed to have been exposed during his 
period of service to an herbicide agent. 38 U.S.C.A. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001); 38 U.S.C.A. § 1116(a)(3) (2002).

2. A skin condition, to include as a result of exposure to 
herbicides, was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112(c), 1113, 1116, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2002 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

The RO previously denied the veteran's claim based, in part, 
on rationale that was then valid, but upon which, due to the 
recent change in the law, the Board may no longer rely.  
Specifically, the RO at one time found that the veteran had 
not submitted evidence of a well-grounded claim.  In the July 
2002 supplemental statement of the case (SSOC), the RO denied 
the claim on the substantive merits, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claims 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the VCAA has been satisfied.  In this regard, 
in a June 1998 letter, the RO outlined what evidence was 
necessary to substantiate the veteran's claim.  In September 
2000, the matter was before the Board and remanded for 
further development and adjudication.  In May 2001, the RO 
sent the veteran a VCAA letter, which included: VA's duty to 
notify the veteran about his claim; VA's duty to assist the 
veteran in obtaining evidence in support of his claim; what 
the evidence must show to establish entitlement; and what 
evidence was still needed from the veteran.  An additional 
development letter was sent in April 2002, which requested 
specific medical evidence.

 VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD- 214 has been associated with the claims folder.   
The veteran was afforded VA examinations in connection with 
his claim, the most recent being in September 2001. VA 
outpatient treatment records and private medical records have 
also been obtained and associated with the veteran's claims 
folder.  While the Board notes that the veteran is a 
recipient of Social Security Disability, the Board finds that 
there are records from the Social Security Administration 
(SSA) contained within the claims folder, which show that the 
veteran filed his SSA claim with respect to his traumatic 
brain injury. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Analysis

During the pendency of this appeal, on December 27, 2000, the 
President signed HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- (H.R. 1291) (Dec. 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, while the veteran is now 
presumed to have been exposed to herbicides during service, 
the basic entitlements of service connection have not been 
meet, which shall be explained in greater detail below. 
38 C.F.R. § 3.303(a). The Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran contends that he is entitled to service 
connection for a skin condition, claimed as a result of 
exposure to herbicides, including Agent Orange.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

Initially, the Board finds that based on the medical evidence 
of record, the veteran does not have one of the listed 
diseases in order to establish service connection by 
presumption, based on herbicide exposure. 38 C.F.R. 
§ 3.309(e).  Thus, the Board proceeds with determining 
service connection on a direct causation basis. 

The veteran served in Vietnam from April 1968 to April 1969.  
The veteran's DD-214 reflects the veteran received the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
National Defense Service Medal. Therefore, having served in 
the Republic of Vietnam, the veteran is presumed to have been 
exposed during his period of service to an herbicide agent. 
38 U.S.C.A. § 1116(f). 

Service medical records reflect that upon enlistment 
examination in August 1967, the veteran reported a history of 
skin diseases.  The examiner noted upon the veteran's Report 
of Medical History that the veteran had shingles in 1962.  
Upon the veteran's April 1970 separation examination the 
veteran again indicated that he had a history of skin 
diseases.  No defects of the skin were noted.     

The earliest records of post-service treatment for a skin 
condition are dated in 1993 where VA noted the veteran had 
acne vulgaris.  Upon VA examination in November 1970, three 
months after the veteran's discharge from service, his skin 
was evaluated as clear and no defects were noted. Even 
considering the veterans statements that has had a skin 
condition since service, there were no manifestations of a 
chronic disease in service or within the presumptive period 
under 38 C.F.R. § 3.307, so as to permit a finding of service 
connection pursuant to 38 C.F.R. § 3.303(b).

The veteran was afforded an Agent Orange Registry Examination 
in April 1991.  The veteran indicated that he was directly 
sprayed with Agent Orange and that he probably ate and drank 
food that had been contaminated.  He complained that he had a 
transient rash on his back and shoulders.  Upon physical 
examination, the veteran had extensive acneiform scarring and 
mild active cystic lesions to his back, face, chest, and 
shoulders.  The veteran was diagnosed with cystic acne.

VA outpatient treatment records dated between December 1993 
and September 1994 are negative for any complaints of or 
treatment for a skin condition. A February 1996 VA 
examination found the veteran's skin negative for skin 
lesions or rashes.  VA outpatient treatment records dated 
between August 1996 and October 1998, show complaints of 
sores on the veteran's scalp in May 1997.  There was no 
corresponding diagnosis of a skin condition.

Records from the Pineville Community Hospital dated between 
July 1996 and August 1998, indicate that upon a review of 
systems in February 1998, the veteran indicated he had no 
history of rashes.  

A letter from Dr. E.H.R. dated in April 1998 indicates that 
he had been caring for the veteran for years and that the 
veteran had recurrent skin problems and follicultis, more 
severe on his back.  Treatment records from Dr. E.H.R. dated 
between May 1996 and August 1998, show a diagnosis of 
cellulitis of the scalp in May 1997 and folliculitis of the 
head in April 1998.  No nexus opinions were provided.

VA outpatient treatment records dated between October 1998 
and December 2000 are also contained within the claims 
folder.  In January 2000, the veteran complained of a chronic 
rash on his back, which he indicated might be due to Agent 
Orange exposure.  No diagnosis was made.  In July 2000, the 
veteran complained of a slight rash on his forearms and lower 
legs.  Again, no diagnosis was made. In September 2000, the 
veteran complained of a rash, but had resolution when he 
discontinued the use of Naproxen.  A dermatology consult 
dated in September 2000, showed the veteran was diagnosed 
with acne scarring with rare residual papule on his back.  He 
was also diagnosed with dermatitis.  No nexus opinions were 
provided.

Finally, the veteran was afforded a VA examination in 
September 2001.  The veteran complained of acne problems 
during his teenage years and during his period of active duty 
service.  The veteran stated that he was currently under no 
treatment for acne and had no symptoms referable to his skin.  
Physical examination revealed old acne scars to the face and 
neck.  The examiner found no evidence of current infection.  
On the veteran's back, there were multiple acneform scars and 
several areas where the cystic acne had been lanced or 
excised.  The examiner found no current cystic areas present.  
The veteran was diagnosed with cystic acne of the back and 
old acneform scars of the face and neck area without 
significant disfigurement.  The examiner opined that the 
veteran's skin lesion were those of typical acne and cystic 
acne. The examiner also indicated that the veteran's skin 
lesions were not representative of chloracne and 
additionally, that they began prior to the veteran's time of 
active duty.  In conclusion, the examiner stated that the 
veteran's skin lesions were "not related to his history of 
exposure to Agent Orange."

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
skin condition, to include as a result of exposure to 
herbicides, is not warranted.  Specifically, upon VA 
examination in September 2001, the veteran's skin condition 
was not found to be related to service or a history of 
exposure to Agent Orange.  In essence, there has been no 
showing that the veteran's cystic acne of the back is related 
to a personal injury suffered or disease contracted in the 
line of duty, or as a result of exposure to herbicides, 
during his active military service, nor may it be presumed to 
have so incurred. 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The Board also finds that even if the Board were to assume, 
as the September 2001 VA examiner suggests, that the 
veteran's cystic acne existed prior to his period of active 
duty, service medical records do not show that there was an 
increase in disability, and aggravation may not be conceded 
where the disability underwent no increase in severity during 
service. 38 C.F.R. § 3.306.  However, the Board is not 
convinced that cystic acne existed prior to service, as the 
veteran is considered presumed sound upon entrance into 
service except for defects noted at the time of enlistment 
examination. 38 C.F.R. § 3.304(b).  

The Board finds the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a skin condition, to include as a result of exposure to 
herbicides.  The evidence is not in relative equipoise; 
therefore, the 



veteran may not be afforded the benefit of the doubt in 
resolution of this claim and 
his claim must be denied. 


ORDER

Service connection for a skin condition, to include as a 
result of exposure to herbicides, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

